DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group I (claim1-10) in the reply filed on July 11, 2022 is acknowledged. 
Claims 11-16 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a current measuring device… configured to measure” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a current measuring device… configured to measure” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “configured to measure” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a current measuring device… configured to measure” meaning “electric sensor” discloses in para.[0084]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Collier WO. Publication (2015/084186) hereinafter Collier in view of Blevens WO. Publication (2018/056842) hereinafter Blevens.
Regarding claim 1,
Collier discloses a tree processing system (see abstract), comprising: 
a tree processing head (16), comprising: 
a header frame (24);
a motor (48) coupled to the header frame (24); 
a saw (38) coupled to the motor (48), the saw (38) configured for cutting a tree when the saw is driven by the motor (48, see pag.10 lines 14-22), 

    PNG
    media_image1.png
    512
    632
    media_image1.png
    Greyscale

the saw (38) engaging with the tree (300) from a first position and to a second position (see fig.5A), the first position and the second position defining a cutting zone therebetween (see fig,5A);
an arm (26) pivotally coupled to the header frame (24) and configured to secure the tree (300, see fig.2 and 5A-B); 
a sensor (116) configured to detect a saw travel rotation (see pag.11 lines 20-22); 
a controller (104, see pag.11 lines 2-22) coupled to the sensor (116) and configured to determine whether the second position is reached based upon an travel rotation detected by the sensor (116, see pag.11 lines 20-22), and when the second position is reached, the controller (104) transmits a resting signal to the tree processing head to perform a resting operation (based on the recitation of pag.11 lines 2-7, the controller is programable and is capable of such function/operation); and 
a memory coupled to or included by the controller (104) and storing data of a threshold (see pag.11 lines 2-7, pag. 8 lines 33-35 and pag.9 lines 1-6).
Collier does not disclose a sensor configured to detect a saw operation speed.
Collier and Blevens disclose both art in the same field of endeavor (i.e. woodworking).
Blevens, in a similar art, teaches a tree processing system (see fig.1A) having a sensor configured to detect a saw operation speed (speed sensor, see para.[0039]). 
Blevens teaches the speed sensor to detect acceleration of a motor of the saw (see para.[0039]).
It would have been obvious to the skilled artisan before the effective filing date to add to the tree processing head of Collier, a sensor capable of detecting a saw operation speed as taught by Blevens, as it would be beneficiary to Collier, to be able to detect speed status of the motor of the saw.
Regarding claim 2,
The prior art Collier as modified by Blevens, discloses all limitations in claim 1.
Collier discloses an actuator (64) coupled to the saw (38), which is a saw bar (58,44, see fig.3 and 5), and configured to move the saw bar from a home position to the first position and to the second position (see pag.10 lines 30-33 additionally see fig.3 and 5).
Regarding claim 3,
The prior art Collier as modified by Blevens, discloses all limitations in claim 2.
Collier discloses wherein the saw bar (58,44) is coupled to the header frame (24), and the actuator (64) is configured to swing the saw bar from the home position to the first position and to the second position about an axis (see pag.10 lines 30-33 additionally see fig.3 and 5).
Regarding claim 4,
The prior art Collier as modified by Blevens, discloses all limitations in claim 1.
Collier in view of Blevens discloses wherein the sensor (Blevens, speed sensor) detects the saw operation speed by detecting a speed (Blevens, acceleration) of the motor (Blevens, see para.[0039]).
Regarding claim 5,
The prior art Collier as modified by Blevens, discloses all limitations in claim 4.
Collier in view of Blevens discloses wherein the controller (Collier, 104) is configured to determine whether the second position is reached based upon an increase of the speed of the motor detected by the sensor (Collier in view of Blevens’s sensor is capable of such function/operation) , and when the second position is reached, the speed of the motor is faster than a second speed threshold (Collier combined with Blevens’s sensor is capable of such function/operation, also Blevens’s paragraph [0039] sensor capable of sensing acceleration and send acceleration values to the controller).
Regarding claim 6,
The prior art Collier as modified by Blevens, discloses all limitations in claim 5.
Collier in view of Blevens discloses wherein the controller (Collier, 104) is configured to receive an input data of the second speed threshold of the motor (Collier combined with Blevens’s sensor is capable of such function/operation, also Blevens’s paragraph [0039] sensor capable of sensing acceleration and send acceleration values to the controller).
Regarding claim 10,
The prior art Collier as modified by Blevens, discloses all limitations in claim 1.
Collier in view of Blevens discloses wherein the sensor detects the saw operation speed by detecting a speed of the actuator (Blevens’s paragraph [0039] discloses a speed sensor capable of sensing the speed of any elements).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Blevens as applied to claim 1 above, and further in view of Eliasson US. Publication (2019/0297793) hereinafter Eliasson.
Regarding claim 7,
The prior art Collier as modified by Blevens, discloses all limitations in claim 1.
Collier does not disclose wherein the motor is electrically coupled to a power source so as to be driven by the power source.
Collier and Eliasson disclose both art in the same field of endeavor (i.e. woodworking).
Eliasson, in a similar art, teaches a tree processing system (see fig.1) having a motor (106a) is electrically coupled to a power source (124c) so as to be driven by the power source (124c). Eliasson teaches the motor to be driven by electric power source to reduce on energy losses (see para.[0003] lines 1-6).
It would have been obvious to the skilled artisan before the effective filing date to construct the saw of the tree processing head of Collier to be driven by electric power source as taught by Eliasson, as it would be beneficiary to Collier, to be able to reduce on energy losses and reduce on fuel consumption.
Regarding claim 8,
The prior art Collier as modified by Blevens and Eliasson, discloses all limitations in claim 7.
Collier in view of Eliasson discloses a current measuring device (Eliasson, 112) positioned between the power source (Eliasson, 124c) and the motor (Eliasson, 106a) and configured to measure the current flowing from the power source to the motor (Eliasson, see para.[0036]).
Regarding claim 9,
The prior art Collier as modified by Blevens and Eliasson, discloses all limitations in claim 7.
Collier in view of Eliasson discloses
wherein when the second position is reached (Collier, see fig.5A), the controller (Collier, 104) transmits the resting signal to the power source (Eliasson, 124c) so as to decrease the saw operation speed (Collier, based on the recitation of pag.11 lines 2-7, the controller is programable and is capable of such function/operation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 18, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725